DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 8/9/2022.
Claims 1, 4-6, 8-9, 12, 14-18, 21, 23, and 28 have been amended.
No claims have been cancelled.
No new claims have been added.
Claims 1-28 remain pending in the application.
Response to Arguments
Applicant’s arguments, see page 8, filed 8/9/2022, with respect to the 35 U.S.C. 112(b) rejection of claims 15-17 have been fully considered and are persuasive in light of Applicant’s amendments. The 35 U.S.C. 112(b) rejection of claims 15-17 has been withdrawn. 

Applicant's other arguments filed 8/9/2022 have been fully considered but they are not persuasive. 	Regarding the 35 U.S.C. 112(b) rejection of claims 6 and 14, Applicant argues that the indefiniteness issues have been resolved by changing the “when” conditional language “after” language.	The Examiner respectfully disagrees. Such “after” language may still be broadly reasonably interpreted as conditional language similar to “when” language. Claim 6 has been amended to recite “determining the pathloss reference signal based on the transmit beam after determining that the pathloss reference signal is not configured by a base station.” Such claim language recites a “determining” action to be taken “after” the occurrence of another action that is not positively recited (e.g., “after determining that the pathloss reference signal is not configured by a base station”). It is therefore unclear if “determining that the pathloss reference signal is not configured by a base station” is required to be performed since it is not explicitly recited as being performed, or if such “after determining that the pathloss reference signal is not configured by a base station” language should instead be interpreted as reciting a condition for performing “determining the pathloss reference signal based on the transmit beam” (thus rendering such a limitation optional when the pathloss reference signal is configured by a base station). Claim 14 has been amended to recite “applying at least one of a default set of open-loop parameters or a set of parameters with a default index to determine an uplink transmit power for the transmit beam after determining that open-loop power control parameters have not been configured by a base station for the transmit beam.” Such claim language recites an “applying” action to be taken “after” the occurrence of another action that is not positively recited (e.g., “after determining that open-loop power control parameters have not been configured by a base station for the transmit beam”). It is therefore unclear if “determining that open-loop power control parameters have not been configured by a base station for the transmit beam” is required to be performed since it is not explicitly recited as being performed, or if such “after determining that the pathloss reference signal is not configured by a base station” language instead recites a condition for performing “applying at least one of a default set of open-loop parameters or a set of parameters with a default index to determine an uplink transmit power for the transmit beam” (thus rendering such a limitation optional when the pathloss reference signal is configured by a base station). Please see the detailed rejections of claims 6 and 14 below for further detail.	Regarding the 35 U.S.C. 102(a)(2) rejection of claims 1, 15, 18, and 28, Applicant argues that Ryu does not teach or suggest at least “determining the pathloss reference signal based on a transmit beam and the linking indicator.” Applicant asserts that while Ryu mentions pathloss linking for uplink transmissions through linking with serving cells, Ryu does not appear to mention that the terminal determines the CRS used for estimating the pathloss based on a transmit beam. Applicant argues that Ryu instead mentions that the terminal determines the CRS used for estimating the pathloss based on pathloss linking with CRS based on another CRS and not on a transmit beam.	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. The Examiner would also like to note that this limitation in amended claim 1 appears to recite the slightly more detailed language “determining the pathloss reference signal based on a transmit beam and the pathloss and spatial relation information linking indicator.” Ryu teaches that the terminal may receive information for at least one pathloss reference signal (RS) resource from the base station and may determine downlink pathloss using the pathloss reference signal (Ryu; Figs. 3, 6-7, and 9; [0012], [0050]-[0051], [0074]-[0077], [0079]). Such pathloss determination may also be seen in at least steps 325-340 of Fig. 3 and its corresponding description as well as at least steps 640-650 of Fig. 6 and its corresponding description (Ryu; Figs. 3, 6-7, and 9; [0012], [0050]-[0051], [0074]-[0077], [0079]). At least paragraph [0074] discusses how pathloss is determined such that a configured PUSCH may be transmitted (Ryu; Figs. 3, 6-7, and 9; [0012], [0050]-[0051], [0074]-[0077], [0079]). Such a PUSCH configuration may be received in the pathloss linking information, and at least the description of Fig. 7 states the PUSCH-SpatialRelationInfoId in the pathloss linking information represents the beam direction for PUSCH transmission (Ryu; Fig. 7; [0079]). The terminal may thus be broadly reasonably interpreted as using pathloss linking information (which also includes the transmit beam information) to determine the pathloss reference signal such that PUSCH transmission can be performed in the beam direction indicated for the PUSCH in the pathloss linking information (Ryu; Figs. 3, 6-7, and 9; [0012], [0050]-[0051], [0074]-[0077], [0079]). Such a use of the pathloss linking information including the transmit beam information to determine the pathloss reference signal to be measured such that transmission may be performed on such a transmit beam may be broadly reasonably interpreted as determining the pathloss reference signal based on a transmit beam. The Examiner would also like to note that the claim language “based on” is so broad that any determination or measurement performed for the purpose of successfully using a transmit beam could be broadly reasonably interpreted as being “based on” such a transmit beam. With regard to the rest of the argued limitation, the pathloss linking information may be broadly reasonably interpreted as the claimed “spatial relation information linking indicator,” which as discussed previously is used to determine the pathloss reference signal (Ryu; Figs. 3, 6-7, and 9; [0012], [0050]-[0051], [0074]-[0077], [0079]). The pathloss reference signal may also be broadly reasonably interpreted as being based on such a pathloss and spatial relation information linking indicator. Ryu may thus be broadly reasonably interpreted as teaching the entire argued limitation “determining the pathloss reference signal based on a transmit beam and the pathloss and spatial relation information linking indicator.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 14, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claim 6, the claim has been amended to recite “determining the pathloss reference signal based on the transmit beam after determining that the pathloss reference signal is not configured by a base station.” Such claim language recites a “determining” action to be taken “after” the occurrence of another action that is not positively recited (e.g., “after determining that the pathloss reference signal is not configured by a base station”). It is therefore unclear if “determining that the pathloss reference signal is not configured by a base station” is required to be performed since it is not explicitly recited as being performed, or if such “after determining that the pathloss reference signal is not configured by a base station” language should instead be interpreted as reciting a condition for performing “determining the pathloss reference signal based on the transmit beam” (thus rendering such a limitation optional when the pathloss reference signal is configured by a base station). The recited “determining the pathloss reference signal based on the transmit beam” is also similar to “determining the pathloss reference signal based on a transmit beam and the pathloss and spatial relation information linking indicator” recited in independent claim 1, and it is unclear if the “determining” step recited in claim 6 is intended to be the same or different from the determining step in claim 1. If the “determining” step in claim 6 is intended to be the same as the “determining” step in claim 1, such “after” conditional language is additionally problematic because it may be broadly reasonably interpreted as making the “determining” step of claim 1 optional and thus as impermissibly broadening claim 1. Claim 6 is thus indefinite. For the purpose of this examination, the Examiner will interpret the claims reasonably broadly as written wherein the claim language “after determining that the pathloss reference signal is not configured by a base station” recites an optional condition for performing “determining the pathloss reference signal based on the transmit beam.” However, the Examiner will still attempt to provide the teachings of the prior art with regard to such conditional language if possible for the purpose of compact prosecution.	Regarding claim 14, the claim has been amended to recite “applying at least one of a default set of open-loop parameters or a set of parameters with a default index to determine an uplink transmit power for the transmit beam after determining that open-loop power control parameters have not been configured by a base station for the transmit beam.” Such claim language recites an “applying” action to be taken “after” the occurrence of another action that is not positively recited (e.g., “after determining that open-loop power control parameters have not been configured by a base station for the transmit beam”). It is therefore unclear if “determining that open-loop power control parameters have not been configured by a base station for the transmit beam” is required to be performed since it is not explicitly recited as being performed, or if such “after determining that the pathloss reference signal is not configured by a base station” language instead recites a condition for performing “applying at least one of a default set of open-loop parameters or a set of parameters with a default index to determine an uplink transmit power for the transmit beam” (thus rendering such a limitation optional when the pathloss reference signal is configured by a base station). Claim 14 is thus indefinite. For the purpose of this examination, the Examiner will interpret the claims reasonably broadly as written wherein the claim language “after determining that open-loop power control parameters have not been configured by a base station for the transmit beam” recites an optional condition for performing “applying at least one of a default set of open-loop parameters or a set of parameters with a default index to determine an uplink transmit power for the transmit beam.” However, the Examiner will still attempt to provide the teachings of the prior art with regard to such conditional language if possible for the purpose of compact prosecution.	Regarding claim 21, the claim has been amended to recite “transmitting a beam switch request to switch from a first beam associated with a first pathloss to a transmit beam associated with the pathloss.” However, it is unclear whether “the pathloss” is intended to refer to “a first pathloss” recited in claim 21 or to “a pathloss measured by the UE” in claim 18. Claim 21 is thus indefinite. For the purpose of this examination, the Examiner will interpret “the pathloss” reasonably broadly as potentially referring to “a first pathloss” or “a pathloss measured by the UE.”	Regarding claims 22-24, the claims are rejected because they depend from rejected claim 21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-12, 14-19, 21-25, and 27-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryu et al. (US 2020/0052802, Ryu hereinafter).	Regarding claim 1, Ryu teaches a method of wireless communication at a user equipment (UE), comprising: 	receiving a pathloss and spatial relation information linking indicator (A terminal (i.e., a UE) may receive information for pathloss reference linking from a base station. As can be seen for instance in at least Figs. 7 and 9 and their corresponding descriptions, pathloss linking information may include spatial relationship information. Such received information may thus be broadly reasonably interpreted as a received pathloss and spatial relation information linking indicator. Receipt of such information is also described in at least Figs. 3 (at least step 320) and 6 (at least step 635) and their corresponding descriptions; Ryu; Figs. 3, 6-7, and 9; [0012], [0049], [0058], [0072], [0074]-[0079], [0086]) providing a relationship between a spatial relation information signal and a pathloss reference signal (As can be seen for instance in at least Figs. 7 and 9 and their corresponding descriptions, pathloss linking information may include spatial relationship information. At least Fig. 7 depicts the pathloss linking information as including PUSCH-SpatialRelationInfoId, which is described as representing the beam direction for PUSCH transmission and may be broadly reasonably interpreted as a spatial relation information signal. The Examiner would like to note that the received pathloss linking information may also be broadly reasonably interpreted as the claimed spatial relation information signal. Such pathloss linking information is also described as indicating a pathloss reference signal to be used in connection with such spatial relationship information (alternatively interpreted as the PUSCH beam configuration information or the received pathloss linking information). The pathloss reference signal indicated by the pathloss linking information may be broadly reasonably interpreted as being related to both the PUSCH beam configuration information in the pathloss linking information as well as the pathloss linking information itself. The pathloss linking information may thus be broadly reasonably interpreted as providing a relationship between a spatial relation information signal and a pathloss reference signal; Ryu; Figs. 3, 6-7, and 9; [0012], [0049], [0058], [0072], [0074]-[0079], [0086]); 	determining the pathloss reference signal based on a transmit beam (The terminal may receive information for at least one pathloss reference signal (RS) resource from the base station and may determine downlink pathloss using the pathloss reference signal. Such pathloss determination may also be seen in at least steps 325-340 of Fig. 3 and its corresponding description as well as at least steps 640-650 of Fig. 6 and its corresponding description. At least paragraph [0074] discusses how pathloss is determined such that a configured PUSCH may be transmitted. Such a PUSCH configuration may be received in the pathloss linking information, and at least the description of Fig. 7 states the PUSCH-SpatialRelationInfoId in the pathloss linking information represents the beam direction for PUSCH transmission. The terminal may thus be broadly reasonably interpreted as using pathloss linking information (which also includes the transmit beam information) to determine the pathloss reference signal such that PUSCH transmission can be performed in the beam direction indicated for the PUSCH in the pathloss linking information. Such a use of the pathloss linking information including the transmit beam information to determine the pathloss reference signal to be measured such that transmission may be performed on such a transmit beam may be broadly reasonably interpreted as determining the pathloss reference signal based on a transmit beam. The Examiner would also like to note that the claim language “based on” is so broad that any determination or measurement performed for the purpose of successfully using a transmit beam could be broadly reasonably interpreted as being “based on” such a transmit beam; Ryu; Figs. 3, 6-7, and 9; [0012], [0050]-[0051], [0074]-[0077], [0079]) and the pathloss and spatial relation information linking indicator (As was also discussed with regard to the “receiving” limitation above, the pathloss linking information may be broadly reasonably interpreted as the claimed “spatial relation information linking indicator,” which as discussed above in connection with the “determining” limitation may be used to determine the pathloss reference signal. The pathloss reference signal may also be broadly reasonably interpreted as being based on such a pathloss and spatial relation information linking indicator; Ryu; Figs. 3, 6-7, and 9; [0012], [0050]-[0051], [0074]-[0077], [0079]); and 	measuring pathloss for the transmit beam based on the pathloss reference signal (As was also discussed with regard to the previous step, the terminal may measure pathloss for the transmit beam based on the pathloss reference signal; Ryu; Figs. 3, 6-7, and 9; [0012], [0050]-[0051], [0074]-[0077], [0079]).	Regarding claim 2, Ryu teaches the limitations of claim 1.	Ryu further teaches determining an uplink transmit power for the transmit beam based on the pathloss measured by the UE (The terminal may transmit a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), or a sounding reference signal (SRS) based on a first transmission power, wherein the first transmission power is identified based on the measured downlink pathloss. The terminal may thus be broadly reasonably interpreted as determining an uplink transmit power for the transmit beam based on the pathloss measured by the UE; Ryu; Figs. 3, 6-7, and 9; [0016], [0049]-[0051], [0074]-[0077]); and 	transmitting an uplink transmission using the uplink transmit power determined based on the pathloss measured by the UE (As was also discussed with regard to the previous step, the terminal may transmit a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), or a sounding reference signal (SRS) based on the first transmission power (i.e., the uplink transmit power) based on the pathloss measured by the terminal. The terminal may thus be broadly reasonably interpreted as transmitting an uplink transmission using the uplink transmit power determined based on the pathloss measured by the terminal (i.e., the UE); Ryu; Figs. 3, 6-7, and 9; [0016], [0049]-[0051], [0074]-[0077]).	Regarding claim 3, Ryu teaches the limitations of claim 1.	Ryu further teaches the pathloss and spatial relation information linking indicator provides an indication, from a base station, of a relationship between one or more spatial relation information signals and one or more pathloss reference signals (A terminal may receive information for pathloss reference linking from a base station. As can be seen for instance in at least Figs. 7 and 9 and their corresponding descriptions, pathloss linking information may include spatial relationship information. Such received information may thus be broadly reasonably interpreted as providing an indication, from a base station, of a relationship between one or more spatial relation information signals and one or more pathloss reference signals; Ryu; Figs. 3, 6-7, and 9; [0012], [0049], [0058], [0072], [0078], [0086]).	Regarding claim 4, Ryu teaches the limitations of claim 3.	Ryu further teaches the indication comprises a radio resource control (RRC) configuration indicating the relationship between the one or more spatial relation information signals and the one or more pathloss reference signals (The pathloss linking information may be received in RRC configuration. The indication may thus be broadly reasonably interpreted as comprising a radio resource control (RRC) configuration indicating the relationship between the one or more spatial relation information signals and the one or more pathloss reference signals; Ryu; Figs. 3, 6-7, and 9; [0048]-[0049], [0058], [0074], [0078]-[0079], [0086]).	Regarding claim 6, Ryu teaches the limitations of claim 1.	Ryu further teaches determining the pathloss reference signal based on the transmit beam after determining that the pathloss reference signal is not configured by a base station (As was also discussed in the 35 U.S.C. 112(b) rejection above, such language is being interpreted as optional and thus it is not necessary for the prior art to provide such teachings when the determination recited in the “after determining” limitation may be broadly reasonably interpreted as not occurring. However, as can be seen for instance in at least steps 340-345 and at least steps 650-655, the terminal may determine at least one pathloss reference signal based on a transmit beam when the pathloss reference signal is not configured by the base station (i.e., steps 320 and 635 have a result of “no”). The terminal may thus be broadly reasonably interpreted as determining the pathloss reference signal based on the transmit beam after determining that the pathloss reference signal is not configured by a base station; Ryu; Figs. 3, 6-7, and 9; [0012], [0050]-[0051], [0074]-[0077]).	Regarding claim 7, Ryu teaches the limitations of claim 1.	Ryu further teaches the pathloss and spatial relation information linking indicator is received for at least one of a sounding reference signal (SRS), an uplink shared channel, or an uplink control channel (The terminal may transmit a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), or a sounding reference signal (SRS) based on a first transmission power, wherein the first transmission power is identified based on the measured downlink pathloss. The pathloss and spatial relation information linking indicator may thus be broadly reasonably interpreted as being received for at least one of a sounding reference signal (SRS), an uplink shared channel, or an uplink control channel; Ryu; Figs. 3, 6-7, and 9; [0012], [0016], [0049]-[0051], [0074]-[0077]).	Regarding claim 8, Ryu teaches the limitations of claim 1.	Ryu further teaches an uplink transmission includes or is based on a set of sounding reference signal (SRS) resources and each resource of the set of SRS Resources is associated with a respective beam direction or a respective spatial relation information signal (The terminal may transmit a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), or a sounding reference signal (SRS) based on a first transmission power, wherein the first transmission power is identified based on the measured downlink pathloss. An uplink transmission may thus be broadly reasonably interpreted as including or being based on a set of sounding reference signal (SRS) resources. As can be seen throughout Ryu, such transmissions are performed over beams which may be broadly reasonably interpreted as having a respective beam direction or a spatial relation information signal. Each resource of the set of SRS resources may thus also be broadly reasonably interpreted as being associated with a respective beam direction or a respective spatial relation information signal; Ryu; Figs. 3, 6-7, and 9; [0012], [0016], [0049]-[0054], [0074]-[0077], [0079]), the method further comprising: 	identifying the pathloss reference signal based on the spatial relation information signal with a lowest identifier (As can be seen for instance in at least Figs. 7 and 9, SpatialRelationInfo may include SpatialRelationInfoId information. The pathloss reference signal may thus be broadly reasonably interpreted as being identified based on spatial relation information signal identifier information, and such information may also be broadly reasonably interpreted as including a lowest identifier. The pathloss reference signal may thus be broadly reasonably interpreted as being identified based on the spatial relation information signal with a lowest identifier. Furthermore, situations may also be broadly reasonably interpreted as occurring wherein such information includes only a single SpatialRelationInfoId. In such a situation, the SpatialRelationInfoId used to identify the pathloss reference signal may be broadly reasonably interpreted as the lowest SpatialRelationInfoId; Ryu; Figs. 3-7, and 9; [0012], [0016], [0049]-[0054], [0074]-[0077]).	Regarding claim 9, Ryu teaches the limitations of claim 1.	Ryu further teaches an uplink transmission includes or is based on a set of sounding reference signal (SRS) resources and each resource of the set of SRS resources is associated with a respective beam and a beam identifier (The terminal may transmit a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), or a sounding reference signal (SRS) based on a first transmission power, wherein the first transmission power is identified based on the measured downlink pathloss. An uplink transmission may thus be broadly reasonably interpreted as including or being based on a set of sounding reference signal (SRS) resources. As can be seen throughout Ryu, such transmissions are performed over beams and thus transmission resources may be broadly reasonably interpreted as being associated with a respective beam. which may be broadly reasonably interpreted as having a respective beam direction or a spatial relation information signal. Each of the resources may thus also be broadly reasonably interpreted as being associated with a respective beam direction or a spatial relation information signal. As can be seen for instance in at least Figs. 4-5, beams may also have respective beam identifiers; Ryu; Figs. 3-7, and 9; [0012], [0016], [0049]-[0054], [0074]-[0077], [0079]), the method further comprising: 	identifying the pathloss reference signal based on the spatial relation information signal associated with a lowest SRS resource identifier (As can be seen for instance in at least Figs. 7 and 9, SpatialRelationInfo may include SRS-ResourceId information. The pathloss reference signal may thus be broadly reasonably interpreted as being identified based on SRS resource identifier information, and such information may also be broadly reasonably interpreted as including a lowest identifier. The pathloss reference signal may thus be broadly reasonably interpreted as being identified based on the lowest SRS resource identifier. Furthermore, situations may also be broadly reasonably interpreted as occurring wherein such information includes only a single SRS-ResourceId. In such a situation, the SRS-ResourceId used to identify the pathloss reference signal may be broadly reasonably interpreted as the lowest SRS-ResourceId; Ryu; Figs. 3-7, and 9; [0012], [0016], [0049]-[0054], [0074]-[0077]).	Regarding claim 10, Ryu teaches the limitations of claim 1.	Ryu further teaches the pathloss reference signal maps to a set of beams (Pathloss reference signals transmitted in a beamforming manner may be broadly reasonably interpreted as mapping to a set of beams; Ryu; Figs. 3-7, and 9; [0016], [0049]-[0054], [0074]-[0077]).	Regarding claim 11, Ryu teaches the limitations of claim 10.	Ryu further teaches the set of beams includes one beam (A pathloss reference signal transmitted in a beamforming manner may be broadly reasonably interpreted as being transmitted over one beam, and thus as mapping to a set of beams that includes one beam; Ryu; Figs. 3-7, and 9; [0012], [0016], [0049]-[0054], [0074]-[0077]).	Regarding claim 12, Ryu teaches the limitations of claim 10.	Ryu further teaches mapping of the pathloss reference signal to the set of beams is received from a base station (The pathloss reference signal (RS) resource information (including beam information) may be received from the base station. The mapping of the pathloss reference signal to the set of beams may thus be broadly reasonably interpreted as being received from a base station; Ryu; Figs. 3-7, and 9; [0012], [0016], [0049]-[0054], [0074]-[0077]).	Regarding claim 14, Ryu teaches the limitations of claim 1.	Ryu further teaches applying at least one of a default set of open-loop parameters or a set of parameters with a default index to determine an uplink transmit power for the transmit beam after determining that open-loop power control parameters have not been configured by a base station for the transmit beam (As was also discussed in the 35 U.S.C. 112(b) rejection above, such language is being interpreted as optional and thus it is not necessary for the prior art to provide such teachings when the determination recited in the “after determining” limitation may be broadly reasonably interpreted as not occurring. A person having ordinary skill in the art would understand that “open-loop power control” includes a situation wherein there is no feedback from either the UE to the base station or from the base station to the UE. Power control such as that described in at least Figs. 3 and 6 wherein the UE performs measurements and performs UL transmission without feedback to the base station may thus be broadly reasonably interpreted as open-loop power control. The configuration of such power control (such as that described in steps 320 and 635) may thus be broadly reasonably interpreted as configuration of open-loop power control parameters. Therefore, the condition required by the claim (i.e., the “after determining” limitation) may be broadly reasonably interpreted as not occurring and thus it is not necessary for the prior art to teach the claimed conditional action (i.e., “applying at least one of a default set of open loop parameters or a set of parameters with a default index in determining an uplink transmit power for the transmit beam”). However, the Examiner would like to note that a “no” result in steps 320 and 635 respectively includes situations wherein the terminal then measures DL pathloss using reference signals that have indexes in steps 340-345 and 650-655. Such indexes may be broadly reasonably interpreted as “default index(es)” in a situation where specific information is not provided in steps 320 and 635. Because such steps also do not involve feedback, such power control parameters may also be broadly reasonably interpreted as a default set of open loop parameters (as well as a set of parameters with a default index). The UE may thus be broadly reasonably interpreted as applying at least one of a default set of open-loop parameters or a set of parameters with a default index to determine an uplink transmit power for the transmit beam after determining that open-loop power control parameters have not been configured by a base station for the transmit beam; Ryu; Figs. 3, 6-7, and 9; [0012], [0016], [0049]-[0051], [0074]-[0077]).	Regarding claim 15, Ryu teaches the method of wireless communication at a user equipment (UE), comprising: 	determining a pathloss reference signal for a transmit beam (A terminal (i.e., a UE) may receive information for at least one pathloss reference signal (RS) resource from the base station and may determine downlink pathloss using the pathloss reference signal. Such pathloss determination may also be seen in at least steps 325-340 of Fig. 3 and its corresponding description as well as at least steps 640-650 of Fig. 6 and its corresponding description. Such a PUSCH configuration may be received in the pathloss linking information, and at least the description of Fig. 7 states the PUSCH-SpatialRelationInfoId in the pathloss linking information represents the beam direction for PUSCH transmission. The terminal may thus be broadly reasonably interpreted as using pathloss linking information (which also includes the transmit beam information) to determine the pathloss reference signal such that PUSCH transmission can be performed in the beam direction indicated for the PUSCH in the pathloss linking information. Such a determination of a pathloss reference signal may be broadly reasonably interpreted as comprising determining a pathloss reference signal for a transmit beam; Ryu; Figs. 3, 6-7, and 9; [0012], [0050]-[0051], [0074]-[0077], [0079]); 	measuring pathloss for the transmit beam based on the determined pathloss reference signal (As was also discussed with regard to the previous step, the terminal may measure pathloss for the transmit beam based on the determined pathloss reference signal; Ryu; Figs. 3, 6-7, and 9; [0012], [0050]-[0051], [0074]-[0077], [0079]); and 	performing layer-3 filtering of measured pathloss for the transmit beam after the pathloss reference signal is used to measure the pathloss (The pathloss linking information may be received in RRC configuration, and a person having ordinary skill in the art would understand that the RRC protocol is a layer-3 protocol. The determination of the pathloss reference signal for a transmit beam and the measurement of pathloss for the transmit beam based on the determined pathloss reference signal may thus be broadly reasonably interpreted as being performed using layer 3 information. Without more detail in the claims and specification, such use of layer 3 information to determine a pathloss reference signal and measure pathloss may be broadly reasonably interpreted as “filtering” measured pathloss for the transmit beam using layer-3 information, and thus as “performing layer-3 filtering of measured pathloss”; Ryu; Figs. 3, 6-7, and 9; [0048]-[0049], [0058], [0074], [0078]-[0079], [0086]).	Regarding claim 16, Ryu teaches the limitations of claim 15.	Ryu further teaches the UE stops performing the layer-3 filtering of the measured pathloss after a threshold period following use of the pathloss reference signal to measure the pathloss occurs (The pathloss linking information may be received in RRC configuration, and a person having ordinary skill in the art would understand that the RRC protocol is a layer-3 protocol. The determination of the pathloss reference signal for a transmit beam and the measurement of pathloss for the transmit beam based on the determined pathloss reference signal may thus be broadly reasonably interpreted as being performed using layer 3 information. Without more detail in the claims and specification, such use of layer 3 information to determine a pathloss reference signal and measure pathloss may be broadly reasonably interpreted as “filtering” measured pathloss for the transmit beam using layer-3 information, and thus as “performing layer-3 filtering of measured pathloss.” Additionally, without further description regarding what the claimed “threshold period” entails, the period during which the measurement is performed leading up to UL transmission may be broadly reasonably interpreted as a “threshold period” prior to UL transmission, after which such “performing layer-3 filtering” may be broadly reasonably interpreted as being stopped. Use of such layer-3 RRC information during such a period may be broadly reasonably interpreted as stopping maintaining the layer-3 filtering of the measured pathloss after a threshold period following use of the pathloss reference signal to measure the pathloss occurs; Ryu; Figs. 3, 6-7, and 9; [0048]-[0049], [0058], [0074], [0078]-[0079], [0086]).	Regarding claim 17, Ryu teaches the limitations of claim 15.	Ryu further teaches the UE determines a second pathloss reference signal for measuring the pathloss for the transmit beam (The pathloss reference signals are described as comprising at least one pathloss reference signals, and thus at least two pathloss reference signals for measuring pathloss may be broadly reasonably interpreted as being used. The terminal may thus be broadly reasonably interpreted as determining a second pathloss reference signal for measuring pathloss for the transmit beam; Ryu; Figs. 3, 6-7, and 9; [0012], [0050]-[0051], [0074]-[0077]) based on at least one of: 	receiving first signaling of the second pathloss reference signal via a radio resource control (RRC) configuration, 	receiving second signaling of the second pathloss reference signal via a medium access control - control element (MAC-CE), or 	activating the second pathloss reference signal based on the transmit beam (The pathloss linking information may be received in RRC configuration. Determination of a second pathloss reference signal may thus be broadly reasonably interpreted as being based on receiving at least first signaling of the second pathloss reference signal via a radio resource control (RRC) configuration; Ryu; Figs. 3, 6-7, and 9; [0048]-[0049], [0058], [0074], [0078], [0086]).	Regarding claim 18, Ryu teaches a method of wireless communication at a base station, comprising: 	transmitting, to a user equipment (UE), a linking indicator providing a relationship between a spatial relation information signal and a pathloss reference signal (A base station may transmit information for pathloss reference linking to a terminal (i.e., a UE). As can be seen for instance in at least Figs. 7 and 9 and their corresponding descriptions, pathloss linking information may include spatial relationship information. Such transmitted information may thus be broadly reasonably interpreted as a transmitted linking indicator providing a relationship between a spatial relation information signal and a pathloss reference signal. Transmission of such information is also described in at least Figs. 3 (at least step 320) and 6 (at least step 635) and their corresponding descriptions; Ryu; Figs. 3, 6-7, and 9; [0012], [0049], [0058], [0072], [0078], [0086]); and 	receiving, from the UE, an uplink transmission using an uplink transmit power determined based on a pathloss measured by the UE and the linking indicator (The terminal may transmit a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), or a sounding reference signal (SRS) based on a first transmission power, wherein the first transmission power is identified based on the measured downlink pathloss. Such pathloss is also described as being performed using the pathloss linking information (i.e., the linking indicator) transmitted from the BS to the UE (i.e., the uplink transmission is received based on the linking indicator). The base station may thus be broadly reasonably interpreted as receiving, from the UE, an uplink transmission using an uplink transmit power determined based on the a pathloss measured by the UE and the linking indicator; Ryu; Figs. 3, 6-7, and 9; [0012], [0016], [0049]-[0051], [0074]-[0077], [0079]).	Regarding claim 19, Ryu teaches the limitations of claim 18.	Ryu further teaches the linking indicator comprises a radio resource control (RRC) configuration indicating the relationship between the spatial relation information signal and the pathloss reference signal (The pathloss linking information may be received in RRC configuration. The linking indicator may thus be broadly reasonably interpreted as comprising a radio resource control (RRC) configuration indicating the relationship between the spatial relation information signal and the pathloss reference signal; Ryu; Figs. 3, 6-7, and 9; [0048]-[0049], [0058], [0074], [0078], [0086]).	Regarding claim 21, Ryu teaches the limitations of claim 18.	Ryu further teaches transmitting a beam switch request to switch from a first beam associated with a first pathloss to a transmit beam associated with the pathloss (A base station may transmit information for pathloss reference linking to a terminal (i.e., a UE). Such a transmission (as well as the methods of Figs. 3 and 6) may be broadly reasonably interpreted as being performed multiple times, and the content of the pathloss reference linking information such as the beam(s) to use may be broadly reasonably interpreted as changing. Subsequent transmissions of such information including different beams during any subsequent transmission of such information (and subsequent execution of the methods of Figs. 3 or 6) after the first may thus be broadly reasonably interpreted as the transmission of a beam switch request to switch from a first beam associated with a first pathloss to a transmit beam associated with the pathloss; Ryu; Figs. 3, 6-7, and 9; [0012], [0049], [0058], [0072], [0078]-[0079], [0086]).	Regarding claim 22, Ryu teaches the limitations of claim 21.	Ryu further teaches the beam switch request is transmitted for at least one of a sounding reference signal (SRS), an uplink shared channel, or an uplink control channel (The terminal may transmit a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), or a sounding reference signal (SRS) based on a first transmission power, wherein the first transmission power is identified based on the measured downlink pathloss. The beam switch request may thus be broadly reasonably interpreted as being received for at least one of a sounding reference signal (SRS), an uplink shared channel, or an uplink control channel; Ryu; Figs. 3, 6-7, and 9; [0012], [0016], [0049]-[0051], [0074]-[0077]).	Regarding claim 23, Ryu teaches the limitations of claim 21.	Ryu further teaches the beam switch request includes a set of resources and each resource of the set of resources is associated with a respective beam and a beam identifier (A terminal (i.e., a UE) may receive information for pathloss reference linking from a base station, and as was discussed with regard to claim 21 such a transmission may be broadly reasonably interpreted as a beam switch request. As can be seen for instance in at least Figs. 7 and 9 and their corresponding descriptions, pathloss linking information may include a set of resources including spatial relationship information (i.e., respective beam information). Transmission/reception using respective beams is also discussed throughout the Ryu reference. As can be seen for instance in at least Figs. 4-5, beams may also have respective beam identifiers. The beam switch request may thus be broadly reasonably interpreted as including a set of resources and each resource of the set of resources is associated with a respective beam and a beam identifier; Ryu; Figs. 3-7, and 9; [0012], [0016], [0049]-[0054], [0074]-[0077], [0079]).	Regarding claim 24, Ryu teaches the limitations of claim 21.	Ryu further teaches the beam switch request is associated with a physical uplink shared channel associated with two or more beams (A terminal (i.e., a UE) may receive information for pathloss reference linking from a base station, and as was discussed with regard to claim 21 such a transmission may be broadly reasonably interpreted as a beam switch request. The terminal may transmit a physical uplink shared channel (PUSCH) based on a first transmission power, wherein the first transmission power is identified based on the measured downlink pathloss. The pathloss reference signals used for such a PUSCH transmission are also described as comprising at least one pathloss reference signals, and thus at least two or more pathloss reference signals transmitted on two or more beams for measuring pathloss may be broadly reasonably interpreted as being used for the PUSCH transmission. The PUSCH may thus be broadly reasonably interpreted as being associated with such two or more beams. The beam switch request may thus be broadly reasonably interpreted as being associated with a physical uplink shared channel associated with two or more beams; Ryu; Figs. 3, 6-7, and 9; [0012], [0016], [0049]-[0051], [0074]-[0077]).	Regarding claim 25, Ryu teaches the limitations of claim 18.	Ryu further teaches transmitting, to the UE, a mapping of the pathloss reference signal to a set of beams (The pathloss reference signal (RS) resource information (including beam information) may be received from the base station. The mapping of the pathloss reference signal to the set of beams may thus be broadly reasonably interpreted as being transmitted to the UE; Ryu; Figs. 3-7, and 9; [0012], [0016], [0049]-[0054], [0074]-[0077]).	Regarding claim 27, Ryu teaches the limitations of claim 25.	Ryu further teaches the set of beams includes one beam (A pathloss reference signal transmitted in a beamforming manner may be broadly reasonably interpreted as being transmitted over one beam, and thus as mapping to a set of beams that includes one beam; Ryu; Figs. 3-7, and 9; [0012], [0016], [0049]-[0054], [0074]-[0077]).	Regarding claim 28, Ryu teaches an apparatus for wireless communication at a base station (A base station; Ryu; Figs. 3, 6-7, 9, and 12; [0012], [0049], [0058], [0072], [0078], [0086]), comprising: 	means for transmitting (The base station may be comprised of a transceiver, a base station controller, and memory which may all be broadly reasonably interpreted both individually and collectively as a “means for transmitting”; Ryu; Fig. 12; [0096]), to a user equipment (UE), a linking indicator providing a relationship between a spatial relation information signal and a pathloss reference signal (A base station may transmit information for pathloss reference linking to a terminal (i.e., a UE). As can be seen for instance in at least Figs. 7 and 9 and their corresponding descriptions, pathloss linking information may include spatial relationship information. Such transmitted information may thus be broadly reasonably interpreted as a transmitted linking indicator providing a relationship between a spatial relation information signal and a pathloss reference signal. Transmission of such information is also described in at least Figs. 3 (at least step 320) and 6 (at least step 635) and their corresponding descriptions; Ryu; Figs. 3, 6-7, and 9; [0012], [0049], [0058], [0072], [0078], [0086]); and 	means for receiving (The base station may be comprised of a transceiver, a base station controller, and memory which may all be broadly reasonably interpreted both individually and collectively as a “means for receiving”; Ryu; Fig. 12; [0096]), from the UE, an uplink transmission using an uplink transmit power determined based on a pathloss measured by the UE (The terminal may transmit a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), or a sounding reference signal (SRS) based on a first transmission power, wherein the first transmission power is identified based on the measured downlink pathloss. Such pathloss is also described as being performed using the pathloss linking information (i.e., the linking indicator) transmitted from the BS to the UE (i.e., the uplink transmission is received based on the linking indicator). The base station may thus be broadly reasonably interpreted as receiving, from the UE, an uplink transmission using an uplink transmit power determined based on the a pathloss measured by the UE and the linking indicator; Ryu; Figs. 3, 6-7, and 9; [0012], [0016], [0049]-[0051], [0074]-[0077], [0079]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 13, 20, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2020/0052802, Ryu hereinafter) in view of MolavianJazi et al. (US 2019/0349867, MolavianJazi hereinafter).	Regarding claim 5, Ryu teaches the limitations of claim 3.	Ryu further teaches the indication comprises an activation and updating of the one or more relationship between the spatial relation information signals and the one or more pathloss reference signals (A terminal may receive information for pathloss reference linking from a base station. As can be seen for instance in at least Figs. 7 and 9 and their corresponding descriptions, pathloss linking information may include spatial relationship information. Such received information may thus be broadly reasonably interpreted as a received pathloss and spatial relation information linking indicator. Such current information for pathloss reference linking may also be broadly reasonably interpreted as comprising an activation and updating of the relationship between the one or more spatial relation information signals and the one or more pathloss reference signals; Ryu; Figs. 3, 6-7, and 9; [0012], [0049]-[0051], [0058], [0072], [0076]-[0079], [0086]).	However, although Ryu briefly discusses the use of a medium access control – control element (MAC-CE) for the transmission of information (Ryu; [0053]), Ryu does not specifically disclose that the activation and updating being received in a medium access control - control element (MAC-CE).	MolavianJazi teaches the activation and updating being received in a medium access control - control element (MAC-CE) (Spatial relationship and pathloss information may be activated using a MAC-CE. The activation and updating may thus be broadly reasonably interpreted as being received in a medium access control - control element (MAC-CE); MolavianJazi; [0034], [0037], [0042]-[0043], [0058], [0089], [0104]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in MolavianJazi with regard to transmission of pathloss and spatial relationship information with the teachings as in Ryu with regard to transmission of pathloss and spatial relationship information. The motivation for doing so would have been to increase performance by reducing signaling overhead (MolavianJazi; [0014], [0017], [0031], [0035]).	Regarding claim 13, Ryu teaches the limitations of claim 12.	Ryu further teaches the mapping is configured in a transmission from the base station (The pathloss reference signal (RS) resource information (including beam information) may be received from the base station. The mapping of the pathloss reference signal to the set of beams may thus be broadly reasonably interpreted as being received from a base station; Ryu; Figs. 3-7, and 9; [0012], [0016], [0049]-[0054], [0074]-[0077]).	However, although Ryu briefly discusses the use of a medium access control – control element (MAC-CE) for the transmission of information (Ryu; [0053]), Ryu does not specifically disclose that the transmission is configured in a medium access control - control element (MAC-CE).	MolavianJazi teaches the transmission is configured in a medium access control - control element (MAC-CE) (Spatial relationship and pathloss information may be activated using a MAC-CE. The transmission of such information may thus be broadly reasonably interpreted as being received in a medium access control - control element (MAC-CE); MolavianJazi; [0034], [0037], [0042]-[0043], [0058], [0089], [0104]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in MolavianJazi with regard to transmission of pathloss and spatial relationship information with the teachings as in Ryu with regard to transmission of pathloss and spatial relationship information. The motivation for doing so would have been to increase performance by reducing signaling overhead (MolavianJazi; [0014], [0017], [0031], [0035]).	Regarding claim 20, Ryu teaches the limitations of claim 18.	Ryu further teaches the linking indicator comprises an activation or updating of the relationship between the spatial relation information signal and the pathloss reference signal (A terminal may receive information for pathloss reference linking from a base station. As can be seen for instance in at least Figs. 7 and 9 and their corresponding descriptions, pathloss linking information may include spatial relationship information. Such received information may thus be broadly reasonably interpreted as a received pathloss and spatial relation information linking indicator. Such current information for pathloss reference linking may also be broadly reasonably interpreted as comprising an activation and updating of the relationship between the spatial relation information signal and the pathloss reference signal; Ryu; Figs. 3, 6-7, and 9; [0012], [0049]-[0051], [0058], [0072], [0076]-[0078], [0086]).	However, although Ryu briefly discusses the use of a medium access control – control element (MAC-CE) for the transmission of information (Ryu; [0053]), Ryu does not specifically disclose that the activation and updating being transmit in a medium access control - control element (MAC-CE).	MolavianJazi teaches the activation and updating being transmit in a medium access control - control element (MAC-CE) (Spatial relationship and pathloss information may be activated using a MAC-CE. The activation and updating may thus be broadly reasonably interpreted as being received in a medium access control - control element (MAC-CE); MolavianJazi; [0034], [0037], [0042]-[0043], [0058], [0089], [0104]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in MolavianJazi with regard to transmission of pathloss and spatial relationship information with the teachings as in Ryu with regard to transmission of pathloss and spatial relationship information. The motivation for doing so would have been to increase performance by reducing signaling overhead (MolavianJazi; [0014], [0017], [0031], [0035]).	Regarding claim 26, Ryu teaches the limitations of claim 25.	Ryu further teaches the mapping is configured in a transmission from the base station (The pathloss reference signal (RS) resource information (including beam information) may be received from the base station. The mapping of the pathloss reference signal to the set of beams may thus be broadly reasonably interpreted as being received from a base station; Ryu; Figs. 3-7, and 9; [0012], [0016], [0049]-[0054], [0074]-[0077]).	However, although Ryu briefly discusses the use of a medium access control – control element (MAC-CE) for the transmission of information (Ryu; [0053]), Ryu does not specifically disclose that the transmission is configured in a medium access control - control element (MAC-CE).	MolavianJazi teaches the transmission is configured in a medium access control - control element (MAC-CE) (Spatial relationship and pathloss information may be activated using a MAC-CE. The transmission of such information may thus be broadly reasonably interpreted as being received in a medium access control - control element (MAC-CE); MolavianJazi; [0034], [0037], [0042]-[0043], [0058], [0089], [0104]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in MolavianJazi with regard to transmission of pathloss and spatial relationship information with the teachings as in Ryu with regard to transmission of pathloss and spatial relationship information. The motivation for doing so would have been to increase performance by reducing signaling overhead (MolavianJazi; [0014], [0017], [0031], [0035]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474